SAVOY, Judge.
This matter involves property damages to plaintiff’s car incurred when it was struck by a vehicle driven by Mrs. John Caraway, owned by her husband, and insured by defendant, State Farm Mutual Automobile Insurance Company. Plaintiff sued State Farm for the property damage to his vehicle. State Farm filed a general denial, and by supplemental petition, made a third party demand against Alexandria Volkswagen, Inc., alleging negligence in certain particulars against it; specifically, that it failed to properly repair the brakes on the Caraway vehicle, thereby causing the accident sued on. Alexandria Volkswagen filed a general denial.
After a trial on the merits the district judge rendered judgment in favor of plaintiff and against Alexandria Volkswagen, Inc., in the sum of $228.46. The suit against State Farm was dismissed.
Only plaintiff has appealed and solely on the question of quantum.
Several experts testified as to the damages sustained to plaintiff’s car. The court, in its written opinion, noted that the evidence of the experts was conflicting.
Apparently the trial judge was impressed with the appraisal of C. B. Maybou, for he accepted Maybou’s figure in awarding judgment. We cannot say that the trial judge committed error in accepting the lowest bid submitted.
For the reasons assigned, the judgment of the district court is affirmed at appel-pant’s costs.
Affirmed.